People v Jones (2019 NY Slip Op 08529)





People v Jones


2019 NY Slip Op 08529


Decided on November 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2019

Mazzarelli, J.P., Kapnick, Gesmer, Moulton, JJ.


10441 745/16

[*1] The People of the State of New York, Respondent,
vBryan Jones, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Lester B. Adler, J. at motion to controvert warrant; Ralph Fabrizio, J. at plea and sentencing), rendered November 9, 2017, as amended January 11, 2018, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him to a term of one to three years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The court's oral colloquy with defendant established a valid waiver (see People v Sanders, 25 NY3d 337 [2015]; see also People v Bryant, 28 NY3d 1094 [2016]). Although the written waiver form cannot be located, the oral colloquy was sufficient (see People v Lopez, 6 NY3d 248, 257 [2006]).
The waiver forecloses review of defendant's suppression and excessive sentence claims. In any event, upon our review of the
sealed materials we find that the search warrant was based on probable cause, and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 26, 2019
DEPUTY CLERK